Appellant was convicted of unlawfully carrying a pistol, his punishment being assessed at a fine of $100.
There are two troubles in the record which precludes the consideration of the matters presented for revision. The first is, the record does not contain notice of appeal, and, second, there is not found in the transcript an order of the court allowing the filing of statement of facts and bills of exception after the termination of the term of court. For these reasons the appeal can not be considered, and if it could be, without proper order in the record authorizing the consideration of these matters, they could not be reviewed.
For the reason indicated, viz: want of notice of appeal, the appeal will be dismissed.
Dismissed.
                          ON REHEARING.                       December 12, 1917.